NOTICE OF ALLOWABILITY

Claims 1, 3-10, and 12-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended to recite a footwear rubber sole which includes (B) a zinc soap comprised of zinc rosinate as a product formed in situ from about 3 to about 5 phr of zinc oxide and about 1 to about 6 phr of rosin acid.  
Example I in the instant specification illustrates results associated with compositions falling within the scope of Claim 1 including a component (B) based on 5 phr zinc oxide and 1-5 phr rosin acid (see p. 13, Table 1).  Example II illustrates results for compositions including a component (B) based on 3 phr zinc oxide and 1-6 phr rosin acid (see p. 16, Table 3).  Thus, the full range of about 3-5 phr zinc oxide and about 1-6 phr rosin acid is represented in Examples I and II.
The remaining components of the exemplary compositions are species falling within the scope of the claimed component (A) and various additives included in dependent claims (see, e.g., Claims 5-8, 10, and 12-19).  Examples I and II do not include each and every species included within the scope of Claim 1.  Nevertheless, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  See MPEP 716.02(d)(I).
The species included in Examples I  and II are reasonably representative of the full scope of claimed materials.  The components employed in these examples are recited in parallel by the prior art with a wide range of other materials, and are therefore recognized by the prior art as equivalent to these materials.  See, for instance, Waddell et al. (US 6,710,116) at column 3, lines 25-64 and column 7, lines 26-61 where the solution-polymerized styrene/butadiene rubber (SBR) used in the examples is recited in parallel with a variety of elastomers covering the full range of materials contemplated by the instant specification at pages 4-5, [015] and page 7, [028]-[030].
One of ordinary skill in the art would be able to determine a trend associated with the materials in Examples I and II that could reasonably be extended to the full range of materials recited in the instant claims based on the recognition by the prior art of the equivalence of the exemplified materials and the broader range of claimed materials.
The range of zinc oxide and rosin acid in component (B) of Claim 1 is fully represented in Examples I and II, and the materials in Examples I and II are reasonably representative of the full scope of materials included in Claim 1.  Table 2 (p. 13-14) demonstrates that this combination of materials leads to unexpected improvements in coefficient of friction (COF) on wet substrates, with improvements ranging from approximately 22% to 101% relative to the comparative examples based on identical amounts of fatty acids other than rosin acid.  Table 4 (p. 17) also demonstrates unexpected improvements in wet COF of up to approximately 58%.  The improvements in wet COF are accompanied by significant improvements in tear strength relative to the comparative examples with negligible negative impact on the remaining physical properties measured in Examples I and II.  These results are reinforced by the data presented in the Declarations under 37 C.F.R. 1.132 dated 7 October 2021 and 15 February 2022.  These Declarations also show substantial and unexpected improvements in wet COF for rubber footwear soles containing both a solution-polymerized conjugated diene-based rubber and zinc rosinate formed in situ from zinc oxide and rosin acid.
These improvements would not have been expected by one of ordinary skill in the art given the teachings of the prior art.  Therefore, Examples I and II are sufficient to establish the non-obviousness of independent Claim 1 and dependent Claims 3-10 and 12-20.  Accordingly, all previous grounds of rejection under 35 U.S.C. 103 presented in the final Office action dated 4 May 2022 have been withdrawn.  No remaining grounds of rejection are outstanding, and no new grounds of rejection are necessitated by the amendment dated 29 June 2022.  Therefore, Claims 1, 3-10, and 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762